Title: To Thomas Jefferson from Thomas Appleton, 2 September 1804
From: Appleton, Thomas
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Leghorn 2nd. September 1804.
               
               If I were solicited by a person of less respectability than Mr. Melzi Vice: President of the italian republic, through the medium of his minister Mr. Tassoni near the court of florence, be assured Sir I should not have taken on myself the liberty of presenting to you the bearer Mr. Giuseppe Timpanari Vigano, however highly I may esteem the qualities with which he seems so eminently endowed.—The inclos’d copy of a letter to me from Mr. Tassoni will I hope appear to you a sufficient reason for my thus complying with his request.—The views of Mr. Vigano in going to america seem to be in some measure commercial, but I am likewise inclin’d to believe, that he may be charg’d to intimate to you, the satisfaction Mr. Melzi would receive if there were some accredited Agent from the U: states near the italian republic.—at least Sir, this appears to me to be the object contemplated by his government, I have therefore thought it my duty to express my opinion of the motive of Mr. Melzi, at the same time that I make known to you the desire he has testifyed that this gentleman may be presented to your favor.—some time since I requested a friend in Malta to send me a small quantity of the yellow Cotton: seed of that island, which having very lately received, I have desir’d Mr. Vigano to deliver into your hands.—The cloth that is made from this cotton is in high estimation, inasmuch as it preserves its colour how often soever it may be wash’d, an evident advantage it has over the nankeens of China. from a person of much intelligence of the island, I am inform’d that the seeds are there planted in the beginning of August, and the cotton is at its maturity in the month of December.—It is usual to put two or three grains in a hole of as many inches deep, and when four leaves appear above the surface of the earth, it is necessary they should be rooted out, and transplanted seperately, a foot and a half asunder; while care must be taken that they are water’d morning and evening.—It is most probable Sir, that this little detail may be superfluous, but as I am totally uninform’d if this species of shrub: cotton: tree is produc’d in the U: States, I have ventur’d to mention the mode of cultivation, observ’d by the natives of Malta, the only spot where it grows in this part of the world.—As Madame Cerrachi yet remains in Germany, I have not been able to communicate to her that part of your letter relative to her husband.—I have the honor to be with the highest respect your most devoted Servant.—
               
                  
                     Th: Appleton
                  
               
            